DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed December 13, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 1-2, 4, 22, 27-29, 34, and 45-47 are currently pending and have been examined herein. 
 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 4, 22, 27-29, 34, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lalvani (WO 2017/134455 Filed 2/3/2017 with priority to GB 1602142.0 Filed 2/5/2016) in view of O’Garra (US 2015/0315643 Pub 11/5/2015) and Sutherland (WO 2015/040377 Pub 3/26/2015).
Regarding Claim 1 Lalvani teaches a method for diagnosing active tuberculosis (ATB) in an individual comprising a) providing a sample to be tested from the individual; b) measuring the expression in the test sample of BATF2; wherein the expression in the test sample of BATF2 is indicative of the presence of active tuberculosis (ATB) in the individual. Lalvani teaches that BATF2 is able to be used alone to distinguish ATB from other diseases with or without LTBI and with a high sensitivity and specificity (page 3, line 26 to page 4 line 2).  Lalvani teaches that the method further comprises c) providing a control sample from an individual not afflicted with active tuberculosis (ATB); d) measuring the expression in the control sample of BATF2; wherein the presence of ATB is identified in the event that the expression in the test sample of BATF2 measured in step (b) is higher than the expression in the control sample of BATF2 measured in step (d) (page 5 lines 5-17). Lalvani teaches a method wherein the reference value is derived from one or more of a subject: having a latent tuberculosis infection (LTBI) or who suffers from no illness whatsoever (page 6, lines 10-14). Lalvani teaches the methods of the invention further comprise the additional step of providing the individual with an active tuberculosis treatment.  Lalvani teaches this includes treatment with isoniazid, rifampicin, pyrazinamide, ethambutol and/or streptomycin (page 29, lines 1-11). Thus Lalvani teaches a method comprising: determining the level of only BATF2 in a sample, comparing the level of BATF2 in the sample to a reference value (a valued derived from a subject having LTBI or no illness), determining 
 Regarding Claim 2 Lalvani teaches obtaining samples from 161 active TB patients.  Lalvani teaches active TB was defined based on the Dosanjh categorization as: 1). Positive with microbiological culture of Mtb and suggestive clinical and radiological findings (page 37, lines 25-29).  Thus Lalvani teaches testing a sample for the presence or absence of Mycobacterium tuberculosis using a microbiological technique (culturing).
Regarding Claim 4 Lalvani teaches methods that allow determination of the TB status of an individual regardless of the site of the TB infection. For example, the individual may be or have been infected with TB in the lung (pulmonary) or at any other site (extra pulmonary), or the site of infection may be unknown (page 18 line 35 to page 19 line 11).
Regarding Claim 27 Lalvani teaches a method wherein the subjects are human (page 4, lines 19-21).    
Regarding Claim 28 Lalvani teaches a method that allows diagnosis of ATB in an individual regardless of whether or not the individual is also infected with HIV. Lalvani teaches in one embodiment the individual is not infected with HIV (page 18, lines 26-34). 
Regarding Claim 29 Lalvani teaches that the peripheral blood mRNA levels of BATF2 differentiate ATB from LTBI patients with TB-like symptoms (page 47, lines 7-10). Thus Lalvani teaches a method wherein the level of BATF2 is determined while the subject is showing symptoms of active TB. 
Regarding Claim 34 Lalvani teaches a method for diagnosing active tuberculosis (ATB) in an individual comprising a) providing a sample to be tested from the individual; b) measuring 

Regarding Claim 46 Lalvani teaches a method wherein the sample is a blood sample and the transcript level of BATF2 in the blood is determined (page 4, lines 29-32). 
As discussed above Lalvani teaches that determining that a subject has active tuberculosis when the level of BATF2 in the sample is higher as compared to the reference value.  Lalvani teaches that by “higher than the expression in the control sample” they mean that the expression of BATF2 in the test sample is increased over that of the control sample. Preferable the P value is <0.0001 for BATF2.  Lalvani further teaches that the relative abundance of BATF2 can be calculated using the delta-delta Ct method. With a cut off of 3.37, BATF2 can distinguish ATB from OD with AUC 0.86 and ATB from LTBI with AUC 0.84 (page 5, lines 14-37). However Lalvani does not explicitly teach determining that the subject has active TB when the level of BATF2 in the sample is increased at least 2 fold as compared to the reference value (clms 1, 34).  Additionally Lalvani does not explicitly teach determining that the subject has active TB when the level of BATF2 in the sample is increased at least 3, 4, 5, 6, 8, or 10 fold as compared to the reference value (clm 47).   
O’ Garra teaches that BATF2 is one of the genes associated with tuberculosis (para 0008, Table 1 on page 13, and Table 6). O’Garra teaches that BATF2 is expressed 15.1 times higher in patients with tuberculosis in comparison to controls (Table 1 on page 13, and Table 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lalvani by determining the presence of active TB when the level of BATF2 is expressed 15.1  fold as compared to a reference value as suggested by O’Garra.  One of skill in the art would have been 
Finally Lalvani does not teach a method wherein the sample and the reference value are derived from the same subject (clm 22). 
However O’Garra teaches that they previously studied the blood transcriptional response of a cohort of active TB patients before and after successful anti-TB treatment.  O’Garra teaches that they used the 1446 transcripts from this study to assess the transcriptional response of South African TB patients before and after treatment, compared to their latent TB controls (para 0065, Fig 6C).  Thus in this embodiment O’Garra teaches that the sample and the reference value are derived from the same subject. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lalvani by using a sample and a reference sample that was derived from the same subject as suggested by O’Garra.  One of skill in the art would have been motivated to use a reference sample obtained from the subject at a prior time for the benefit of being able to monitor the particular subject’s level of BATF2 over time.  
The combined references do not teach a method wherein the reference value is a range or the mean of the reference value range (clms 1 and 34). 
However Sutherland teaches a method for detecting tuberculosis in a subject, comprising (a) determining a level of one or more host immune system biomarkers in a sputum sample obtained from the subject; and (b) comparing the levels of the biomarkers in the sputum sample to one or more reference values; wherein the levels of the biomarkers in the sputum sample 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lalvani and O’Garra by using a reference value that is a range or the mean of a range as suggested by Sutherland.  In particular Sutherland teaches that a method wherein a reference value may be based on a mean or median level of the biomarker in a control population of subjects, e.g. 5, 10, 100, 1000 or more subjects (who may either be age- and/or gender-matched or unmatched to the test subject) who show no symptoms of tuberculosis (page 16). The skilled artisan would have been motivated to use a reference value based on the mean of the level BAFT2 in a control population of subjects for the benefit of being able to control for the natural variation in gene expression among different individuals. 

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 103 based on the combination of Lalvani and O’Garra.  The Applicants argue that O’Garra does not teach that BATF2 can be used as a stand-alone biomarker per se. They argue that O’Garra is completely silent regarding the interdependence of any of the values presented in Table 6 therein. The skilled person is given no indication of whether a BATF2 increase of 15.1 times is universally 
This argument has been fully considered but is not persuasive.  Applicants are reminded that this is a 103 rejection and a combination of references are being relied upon to reject the claims.  Here the primary reference (Lalvani) clearly teaches that active TB can be diagnosed based solely on BATF2 levels.  Lalvani teaches “the inventors have identified that each of GBP6 and BATF2 is able to be used alone to distinguish ATB from other disease with or without LTBI and with a high sensitivity and specificity” (page 3, lines 26-30).  Since Lalvani teaches that active TB can be diagnosed based solely on BATF2 expression-O’Garra is not required or being relied upon to teach this. O’Garra is simply being cited to show that they found BATF2 to be expressed 15.1 times higher in patients with tuberculosis in comparison to healthy controls.  
Further the Applicants argue that the claims have been amended to specify that the reference value is “a range or the mean of the reference value range.” They argue that neither Lalvani nor O’Garra discloses or suggests the use of a range or mean of a range for the reference value. 
	This argument has been fully considered.  It is noted that an additional reference has been cited (Sutherland) to address the claims as amended.  The claims are now rejected over the combination of Lalvani, O’Garra, and Sutherland. 
	 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/AMANDA HANEY/
Primary Examiner, Art Unit 1634